Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 18, 2007, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely.
*856An initial determination was issued by the Department of Labor finding, among other things, that claimant was ineligible to receive unemployment insurance benefits. Following a hearing, an Administrative Law Judge rendered a decision on May 4, 2006 sustaining the initial determination. Claimant waited until December 11, 2006 to appeal that decision and the Unemployment Insurance Appeal Board ruled that the appeal was untimely and this appeal ensued.
We affirm. Labor Law § 621 (1) requires that an appeal from a decision of an Administrative Law Judge be taken within 20 days of the date the decision is mailed. Claimant clearly neglected to comply with this strict time requirement by waiting more than six months to file her appeal. Her failure to fully read those portions of the notice of decision advising her of the time period for filing an appeal does not constitute a reasonable excuse for her omission (see Matter of Chadwick [Commissioner of Labor], 29 AD3d 1256, 1257 [2006]). Therefore, we find no reason to disturb the Board’s decision (see Matter of Lampkin [Commissioner of Labor], 29 AD3d 1248, 1249 [2006]).
Cardona, EJ., Mercure, Rose, Malone Jr. and Kavanagh, JJ., concur. Ordered that the decision is affirmed, without costs.